Case: 20-10759      Document: 00516119854         Page: 1    Date Filed: 12/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 7, 2021
                                   No. 20-10759                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andrew Michael Penny,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-263-1


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Andrew Penny appeals his conviction for possessing a firearm as a
   felon. He argues that the district court erred by refusing to hold a hearing on
   his suppression motion.      He also challenges his sentence, though he
   recognizes that the sentencing arguments are foreclosed by our precedent.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10759       Document: 00516119854         Page: 2    Date Filed: 12/07/2021




                                    No. 20-10759


          Police officers had a warrant for Penny’s arrest and went looking for
   him. Acting on a tip, they soon spotted him driving on the highway. The
   officers activated their emergency lights, signaling for Penny to pull over. But
   he kept driving. This pursuit continued for a few miles, until Penny made it
   back to his house and parked in the driveway. Penny exited his car, after
   which officers arrested him without incident. When getting out of the car,
   however, Penny had left the keys in the ignition and locked the doors.
   Officers searched Penny incident to his arrest and found that he was wearing
   an empty gun holster.
          What happened next is disputed by the parties. The officers allege
   that they looked in the car window and saw two firearms on the driver’s side
   floorboard. They knew Penny was a convicted felon who could not legally
   possess firearms. But they could not seize the guns because Penny had locked
   the keys in the car and told them he did not have a spare key. So the officers
   called a tow truck and impounded the car.
          Penny disagrees with that version of the story. He alleges that the
   officers did not see the guns through the car window until after the tow truck
   loaded his car. According to Penny, it was only when the car was placed on
   the tow truck’s tilted platform that the guns were jostled into view.
          The parties do agree about what happened next. After Penny’s car
   was impounded, the officers obtained a search warrant and found two
   semiautomatic firearms in the car.
          After being indicted on the federal gun charge, Penny moved to
   suppress the firearms and requested an evidentiary hearing. He argued that
   the “plain view” exception to the warrant requirement did not apply because
   the officers did not see the pistols until after his car was seized without
   probable cause.




                                          2
Case: 20-10759       Document: 00516119854           Page: 3   Date Filed: 12/07/2021




                                      No. 20-10759


            The district court denied Penny’s motion to suppress without holding
   a hearing. Penny then entered a conditional guilty plea, retaining his right to
   appeal the suppression issue. Penny argues that the district court abused its
   discretion in not holding a suppression hearing because a factual dispute
   exists about whether the officers saw the guns in plain view before the car was
   towed.
            But we conclude that the officers did not need to have seen guns inside
   the car to seize the vehicle for the later, authorized search. These other facts
   provided more than probable cause to believe firearms were in the car: (1)
   Penny continued driving for miles instead of pulling over when the officers
   tried to stop him; (2) Penny locked the car with the keys inside as soon as he
   got out and claimed to not have another key; and (3) Penny was wearing an
   empty gun holster. Had Penny’s car been unlocked, this probable cause
   would have allowed officers to search it right then and there without a
   warrant. See United States v. Wright, 588 F.2d 189, 193 (5th Cir. 1979). For
   Fourth Amendment purposes, once that probable cause exists there is “no
   difference” between that warrantless vehicle search and what the officers did
   here—“seizing and holding a car before presenting the probable cause issue
   to a magistrate.” See Chambers v. Maroney, 399 U.S. 42, 51–52 (1970).
            Penny’s only pushback against the existence of probable cause on
   these facts is to argue that the Crosman holster he was wearing is used for
   airguns. Assuming this argument is properly before us (it was not raised in
   the district court), there is no showing that a reasonable officer would be
   familiar with this particular brand of holster and its common use. The bigger
   point, though, is that probable cause does not require certainty. And there is
   no denying that it is possible to carry actual firearms in a Crosman holster.
   The other highly suspicious behavior Penny engaged in—refusing to stop for
   miles and then locking the car with the keys in the ignition—made it probable
   that there was contraband in the car that he did not want officers to find.



                                           3
Case: 20-10759       Document: 00516119854           Page: 4     Date Filed: 12/07/2021




                                      No. 20-10759


          As a result, even if the officers never saw guns in the car before it was
   towed, the seizure and subsequent search of the car was lawful.
          Penny also challenges his sentence on two grounds but concedes that
   precedent forecloses both claims. First, he contends that the Armed Career
   Criminal Act should not have enhanced his sentence because he does not
   have three violent felony convictions. He acknowledges, however, that our
   caselaw currently treats his two Texas burglary convictions and one Texas
   aggravated assault by threat conviction as violent felonies. See United States
   v. Wallace, 964 F.3d 386, 390 (5th Cir. 2020) (citing United States v. Herrold,
   941 F.3d 173, 181–82 (5th Cir. 2019) (en banc)) (burglary); 18 U.S.C.
   § 924(e)(2)(B) (qualifying burglary as a violent felony under the ACCA);
   United States v. Torres, 923 F.3d 420, 423 (5th Cir. 2019) (holding that assault
   by threat is a separate crime from assault by injury); Tex. Penal Code
   § 22.01(a)(2) (assault by threat can only be committed intentionally or
   knowingly). 1 He raises this issue only in the hope of further review by a court
   that is not bound by that caselaw.
          Likewise, Penny recognizes that precedent forecloses his argument
   that any prior convictions used to enhance a sentence must be alleged in the
   indictment and proven beyond a reasonable doubt. This time that precedent
   comes from the Supreme Court. See Almendarez-Torres v. United States, 523
   U.S. 224, 228 (1998).
                                           ***
          The judgment is AFFIRMED.




          1
            Given these three qualifying convictions, we need not resolve the parties’
   disagreement about the impact of Borden v. United States, 141 S. Ct. 1817 (2021), on
   whether Penny’s aggravated robbery convictions are violent felonies.




                                            4